Exhibit 3 AMENDMENT 1 AGREEMENT This Amendment 1 Agreement (“Amendment 1”) is entered into as of July 23, 2010 by and among Mammatech Corporation, a Florida corporation (the “Company”), Verdad Telecom, Inc., a Nevada corporation (the “Purchaser”), and Mark K. Goldstein and Henry S. Pennypacker (collectively, the “Principals”). , and each of the persons signing below (the “Parties”). Recitals WHEREAS, the Parties entered in to a Stock Purchase Agreement dated July 9, 2010 (“Agreement”); and WHEREAS, the Parties would like to modify the terms of the agreement whereby the Company desires to sell to Purchaser, and Purchaser desires to buy from Company, 47,286,188 shares of Company’s common stock, par value $0.0001 per share (the “Common Stock”), representing approximately 90.22% of Company’s outstanding Common Stock for a Purchase Price of $28,371.71; and WHEREAS, The Company and the Parties wish to make certain changes in such agreements as set forth below. Agreement In consideration of their mutual agreements, the Company and the Parties agree as follows: 1.
